Exhibit 10.2




PERFORMANCE STOCK UNIT AWARD AGREEMENT


MATADOR RESOURCES COMPANY
2019 LONG-TERM INCENTIVE PLAN


1.    Award of Performance Stock Units. Pursuant to the Matador Resources
Company 2019 Long-Term Incentive Plan (as the same may be amended, the “Plan”),
Matador Resources Company, a Texas corporation (the “Company”), grants to


[NAME]
(the “Participant”),


an Award of Performance Stock Units (the “Performance Stock Units”) subject to
the terms and conditions of this Performance Stock Unit Award Agreement
(including Appendix A attached hereto, this “Agreement”) and the Plan. The
target number of Performance Stock Units awarded under this Agreement is
[NUMBER] (the “Target Units”). The “Date of Grant” of this Award is [DATE]. Each
Performance Stock Unit subject to this Award shall represent a notional share of
Common Stock, with the value of each Performance Stock Unit being equal to the
Fair Market Value of a share of Common Stock at any given time.


2.    Subject to Plan; Definitions. This Agreement is subject to the terms and
conditions of the Plan, and the terms of the Plan shall control to the extent
not otherwise inconsistent with the provisions of this Agreement. To the extent
the terms of the Plan are inconsistent with the provisions of this Agreement,
this Agreement shall control. This Agreement is subject to any rules promulgated
pursuant to the Plan by the Board or the Committee and communicated to the
Participant in writing. Unless defined herein, the capitalized terms used herein
that are defined in the Plan shall have the same meanings assigned to them in
the Plan, or where indicated, as defined in that certain Employment Agreement,
effective as of [DATE], by and between the Company and the Participant (the
“Employment Agreement”).


3.    Vesting; Settlement of Performance Stock Units.


a.    Subject to the Participant’s continuous employment with or service to the
Company or a Subsidiary through the end of the Performance Period (as defined in
Appendix A), the actual number of shares of Common Stock that may become
issuable pursuant to the Performance Stock Units shall be determined in
accordance with the performance-based vesting requirements set forth in Appendix
A attached hereto and this Section 3. Performance Stock Units that become vested
pursuant to the terms of Appendix A or this Section 3 are collectively referred
to herein as “Vested Units.” All other Performance Stock Units are collectively
referred to herein as “Unvested Units.”


b.    The Vested Units, as determined pursuant to Appendix A, shall vest on the
Vesting Date (as defined in Appendix A). Subject to the provisions of the Plan
and this Agreement, within thirty (30) days following the Vesting Date, and in
no event later than two and a half (2½) months following the close of the
calendar year in which the Performance Period (as defined in Appendix A) ends,
the Company shall deliver to the Participant or the Participant’s personal
representative a number of shares of Common Stock equal to the number of Vested
Units credited to the Participant. Vested Units may be converted only with
respect to full shares, and no fractional share of Common Stock shall be issued.
Notwithstanding anything herein to the contrary, if the Participant incurs a
Termination of Service for any reason after the last day of the Performance
Period, but prior to the Vesting Date, the Participant shall not forfeit the
Performance Stock





--------------------------------------------------------------------------------





Units by reason of such Termination of Service to the extent such Performance
Stock Units would have otherwise vested in accordance with this Section 3.


c.    Notwithstanding the foregoing, if within thirty (30) days prior to a
Change in Control (as defined in the Employment Agreement), the Participant
incurs a Termination of Service by the Company without Just Cause (as defined in
the Employment Agreement) or by the Participant with [or without] Good Reason
(as defined in the Employment Agreement), then effective immediately prior to
such Termination of Service, Participant shall vest in a number of shares of
Common Stock equal to the number of Performance Stock Units that would have
otherwise vested based on the Company’s performance, as determined by the
Committee, through an abbreviated Performance Period that ends as of immediately
prior to the effective date of such Termination of Service.


d.    In the event a Change in Control occurs prior to the completion of the
Performance Period and Participant has not experienced a Termination of Service
prior to the effective date of the Change in Control, Participant shall vest
immediately prior to the consummation of such Change in Control in a number of
shares of Common Stock equal to the number of Performance Stock Units that would
have otherwise vested based on the Company’s performance, as determined by the
Committee, through an abbreviated Performance Period that ends as of immediately
prior to the effective date of the Change in Control.


4.    Forfeiture of Performance Stock Units. Unvested Units shall be forfeited,
without the payment of any consideration therefor, immediately upon the earlier
of (i) the Vesting Date, to the extent the performance-based vesting conditions
have not been satisfied and the Performance Stock Units have not vested in
accordance with Section 3, and (ii) subject to Section 3, the Participant’s
Termination of Service. Upon forfeiture, all of the Participant’s rights with
respect to the forfeited Unvested Units shall cease and terminate, without any
further obligations on the part of the Company.


5.    Restrictions on Performance Stock Units. Subject to the provisions of the
Plan and the terms of this Agreement, the Participant shall not be permitted to
sell, transfer, pledge, hypothecate, margin, assign or otherwise encumber any of
the Performance Stock Units, except that, the Participant may transfer for no
consideration some or all of the Performance Stock Units to (a) one or more
members of the Participant’s Immediate Family, (b) a trust in which the
Participant or members of his or her Immediate Family have more than fifty
percent of the beneficial interest, (c) a foundation in which the Participant or
members of his or her Immediate Family control the management of assets or (d)
any other entity in which the Participant or members of his or her Immediate
Family own more than fifty percent of the voting interests. Any such transferee
must agree in writing on a form prescribed by the Company to be bound by all of
the provisions of this Agreement to the same extent as they apply to the
Participant. Notwithstanding any such transfer, any vesting conditioned upon the
Participant’s continued employment or service with the Company or its
Subsidiaries shall continue to relate to the Participant’s continued employment
or service and any covenants applicable to Participant hereunder shall continue
to apply to Participant. In addition, the Committee may in its sole discretion,
remove any or all of the restrictions on such Performance Stock Units whenever
it may determine that, by reason of changes in applicable laws or changes in
circumstances after the date of this Agreement, such action is appropriate.


6.    Rights of a Shareholder. The Participant will have no rights as a
shareholder with respect to any Performance Stock Units covered by this
Agreement (including, without limitation, any voting rights or the right to
receive any dividends) until the issuance of a certificate or certificates to
the Participant or the registration of such shares in the Participant’s name for
shares of Common Stock. Except as otherwise provided in Section 7 hereof, no
adjustment shall be made for dividends or other rights for which the record date
is prior to the issuance of such shares of Common Stock. The Participant, by his
or her execution of


2

--------------------------------------------------------------------------------





this Agreement, agrees to execute any documents requested by the Company in
connection with the issuance of such shares of Common Stock.


7.    Adjustment to Number of Performance Stock Units. The number of Target
Units shall be subject to adjustment in accordance with Articles 11-13 of the
Plan.


8.    Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that he or she will not acquire any shares
of Common Stock, and that the Company will not be obligated to issue any shares
of Common Stock to the Participant hereunder if the issuance of such shares
would constitute a violation by the Participant or the Company of any provision
of any law or regulation of any governmental authority or any national
securities exchange or inter-dealer quotation system or other forum in which
shares of Common Stock are quoted or traded. Any determination in this
connection by the Company shall be final, binding, and conclusive. The rights
and obligations of the Company and the rights and obligations of the Participant
are subject to all Applicable Laws, rules, and regulations.


9.    Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his or her review by the Company, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.


10.    Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).


11.    No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee or
as a Contractor or as an Outside Director, or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as
an Employee, Contractor, or Outside Director at any time.


12.    Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.


13.    Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.


14.    Entire Agreement. This Agreement together with the Plan (as each may be
amended from time to time) supersede any and all other prior understandings and
agreements, either oral or in writing, between the parties with respect to the
subject matter hereof and constitute the sole and only agreements


3

--------------------------------------------------------------------------------





between the parties with respect to the said subject matter. All prior
negotiations and agreements between the parties with respect to the subject
matter hereof are merged into this Agreement and the Plan. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.


15.    Parties Bound. The terms, provisions, and agreements that are contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person shall be permitted to
acquire any Performance Stock Units without first executing and delivering an
agreement in a form satisfactory to the Company making such person subject to
the restrictions on transfer contained herein.


16.    Modification. The Committee may amend this Agreement at any time and from
time to time without the consent of the Participant; provided, however that no
such amendment may materially and adversely affect the rights of the Participant
without his or her consent; and provided, further, that the Company may change
or modify this Agreement without the Participant’s consent or signature if the
Company determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Code Section 409A or any regulations or other guidance issued thereunder. To the
extent that any provision hereof is modified in order to comply with Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to the Participant and the Company of the applicable provision without
violating the provisions of Code Section 409A, and in no event may any such
amendment modify the time or form of payment of any amount payable pursuant to
this Agreement if such modification would be in violation of Code Section 409A.
Notwithstanding the provisions of this Section 16, the Company may amend the
Plan to the extent permitted by the Plan.


17.    Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.


18.    Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.


19.    Notice. Any notice required or permitted to be delivered hereunder shall
be deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:


a.    Notice to the Company shall be addressed and delivered as follows:


Matador Resources Company
5400 LBJ Fwy, Suite 1500
Dallas, TX 75240
Attn: General Counsel
Facsimile: (972) 371-5201


4

--------------------------------------------------------------------------------







b.    Notice to the Participant shall be addressed and delivered to the
Participant’s address as set forth in the Company’s records.


20.    Tax Requirements. The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement. The Company or, if applicable, any Subsidiary (for purposes of
this Section 20, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts paid or payable to
the Participant in cash or other form in connection with the Plan, any Federal,
state, local, or other taxes permitted by law to be withheld in connection with
this Award. The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is permitted to withhold in
connection with the Participant’s income arising with respect to the Award. Such
payments shall be required to be made when requested by Company and may be
required to be made prior to the delivery of any certificate representing shares
of Common Stock. Such payments may be made, in the sole discretion of the
Company, (i) by the delivery of cash to the Company in an amount that equals or
exceeds (to avoid the issuance of fractional shares under (iii) below) the
applicable tax withholding obligations of the Company; (ii) the actual delivery
by the Participant to the Company of shares of Common Stock that the Participant
has not acquired from the Company within six (6) months prior thereto, which
shares so delivered have an aggregate Fair Market Value that equals or exceeds
(to avoid the issuance of fractional shares under (iii) below) the applicable
tax withholding payment; (iii) the Company’s withholding of a number of shares
to be delivered upon the vesting of this Award, which shares so withheld have an
aggregate Fair Market Value that equals or exceeds (solely to avoid the issuance
of fractional shares) the applicable tax withholding payment; or (iv) any
combination of (i), (ii) or (iii) or any other method consented to by the
Company in writing. The Company may, in its sole discretion, withhold any such
taxes from any other cash remuneration otherwise paid by the Company to the
Participant.


21.    Code Section 409A. This Agreement is intended to be interpreted and
applied so that the payments and benefits set forth herein shall comply with or
be exempt from the requirements of Code Section 409A, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to the fullest
extent possible to reflect and implement such intent. Notwithstanding anything
in this Agreement and in the event the payments and benefits set forth herein
are subject to Code Section 409A, a Termination of Service shall not be deemed
to have occurred for purposes of any provision of this Agreement unless such
termination is also a “separation from service” within the meaning of Code
Section 409A. Notwithstanding any provision in this Agreement to the contrary,
if on his or her Termination of Service, the Participant is deemed to be a
“specified employee” within the meaning of Code Section 409A, any payments or
benefits due upon such Termination of Service that constitutes a “deferral of
compensation” within the meaning of Code Section 409A and which do not otherwise
qualify under the exemptions under Treas. Reg. § 1.409A-1 (including without
limitation, the short-term deferral exemption and the permitted payments under
Treas. Reg. § 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided to
the Participant on the earlier of the date which immediately follows six (6)
months after the Participant’s separation from service or, if earlier, the date
of the Participant’s death.




5

--------------------------------------------------------------------------------





22.    Electronic Delivery. By executing this Agreement (including via digital
acceptance), the Participant hereby consents to the delivery of information
(including, without limitation, information required to be delivered to the
Participant pursuant to applicable securities laws) regarding the Company and
its Subsidiaries, the Plan, and the Performance Stock Units via Company web site
or other electronic delivery.


* * * * * * * * * *


[Remainder of Page Intentionally Left Blank.
Signature Page Follows]


6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
Date of Grant specified in Section 1 hereof.


COMPANY:


MATADOR RESOURCES COMPANY




By:    _______________________________________
Name:    David E. Lancaster
Title:    Executive Vice President




PARTICIPANT:




_____________________________________________
Signature


Name:    [NAME]




7

--------------------------------------------------------------------------------






APPENDIX A
PERFORMANCE GOALS AND PERFORMANCE PERIOD
A.PERFORMANCE PERIOD
The measurement period for the Performance Stock Units shall be the three
(3)-year period beginning January 1, 2020 and ending December 31, 2022 (the
“Performance Period”).
B.    PERFORMANCE GOAL
Performance Goal: The performance-vesting requirement for the Performance Stock
Units subject to this Award shall be tied to the percentile level at which the
total shareholder return to the Company’s stockholders over the Performance
Period stands in relation to the total shareholder return realized for that
period by each of the following (collectively, the “Relative Group”):
Callon Petroleum Company
Oasis Petroleum, Inc.
Centennial Resource Development, Inc.
Parsley Energy, Inc.
Cimarex Energy Co.
SM Energy Company
Devon Energy Corp.
WPX Energy, Inc.
Diamondback Energy, Inc.
S&P Oil and Gas Exploration and Production Select Industry Index (XOP)
Marathon Oil Corporation



For such purpose, the total shareholder return (“TSR”) shall be determined
pursuant to the following formula:
TSR =     (Ending Stock Price* - Beginning Stock Price**) + Reinvested
Dividends***
Beginning Stock Price**
* “Ending Stock Price” is the average daily closing price per share of the
applicable issuer’s common stock calculated for the last twenty (20) consecutive
trading days within the Performance Period.
** “Beginning Stock Price” is the average daily closing price per share of the
applicable issuer’s calculated for the last twenty (20) consecutive trading days
immediately preceding the commencement of the Performance Period.
*** “Reinvested Dividends” shall be calculated by multiplying (i) the aggregate
number of shares (including fractional shares) that could have been purchased
during the Performance Period had each cash dividend paid on a single share
during that period been immediately reinvested in additional shares (or
fractional shares) at the closing selling price per share of the common stock on
the applicable dividend payment date by (ii) the average daily closing price per
share calculated for the last twenty (20) consecutive trading days within the
Performance Period.
Each of the foregoing amounts shall be equitably adjusted for stock splits,
stock dividends, recapitalizations and other similar events affecting the shares
in question without the issuer’s receipt of consideration.


8

--------------------------------------------------------------------------------





An issuer shall be removed from the Relative Group if it: (i) ceases to be a
publicly traded company on a national stock exchange or market system, unless
such cessation of such listing is due to a low stock price or low trading
volume; (ii) has gone private; or (iii) has been acquired by another company
(whether by another company in the Relative Group or otherwise, but not
including internal reorganizations) or has sold all or substantially all of its
assets. A company that is removed from the Relative Group before the end of the
Performance Period will be excluded from the calculation of TSR percentile
ranking.
Vested Units: Within sixty (60) days after the completion of the Performance
Period, the Committee shall determine and certify the actual level at which the
Performance Goal is attained and such date of certification shall be the
“Vesting Date.” The actual number of Vested Units that results from such
certification may range from 0% to 200% of the Target Units. The actual
percentage shall be determined on the basis of the relative ranking of the
Company’s TSR as compared to the TSRs of the Relative Group companies, expressed
as a percentile ranking. Notwithstanding the foregoing, the maximum number of
shares of Common Stock that may qualify as Vested Units may not exceed 200% of
the Target Units and in no event may more than 100% of the Target Units become
Vested Units if the Company’s TSR for the Performance Period is negative.
Payout Table for Determining Number of Vested Units Based on Attained Relative
TSR: The number of shares of Common Stock that may qualify as Vested Units on
the basis of the Company’s certified TSR percentile ranking shall be calculated
by multiplying the Target Units by the applicable percentage determined in
accordance with the following payout table (with appropriate straight-line
interpolation for any attained percentile level within two designated percentile
levels in such slope, rounded to the nearest hundredth of a point, and the
resulting number of shares of Common Stock rounded to the nearest whole share):


Company’s Percentile Ranking
Percentage of Target Units that will become Vested Units
0
0%
10th
20%
20th
40%
30th
60%
40th
80%
50th
100%
60th
120%
70th
140%
80th
160%
90th
180%
100th
200%





9